DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/22/2021 and 04/08/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. “Transmitting with Fewer Constellation Points”, 11/2011, The 2011 Military Communications Conference,  (reference cited in the 02/22/2021 IDS).
With respect to claim 37 Peng et al. disclose:  A method for modulating data for transmission over a communication channel to a receiver network entity (Fig. 1 transmission  of Xl over the shown (simulated) channel to the (simulated) receiver network entity), the method being performed in a transmitter network entity (simulated) and comprising the step of: modulating data in accordance with a modulation scheme (page 2 section B. labeling strategy, page 3, first paragraph and refer to Fig. 2 which discloses the novel constellation of the article) the modulation scheme comprising a first set of constellation points respectively representing only one bit sequence (last paragraph on right column of page 2 through first paragraph on the left column of page 4, Fig. 2 its description also Tables I and III of page 4. Refer to the constellation points with 1 labeling bit vector ▲  and  page 3, section IV second paragraph) and a second set of constellation points respectively representing two different bit sequences (Fig. 2, refer to the constellation points with 2 labeling bit vectors ■ Table 2 for example).

Claim 49 is rejected based on the rationale used to reject claim 37 above but from the point of view of the receiver network entity (of Fig. 1, which receives yl. Regarding the claimed determining a modulation scheme used by the transmitter network entity must determine the modulation scheme  (e.g. by having a priori information, text above Table 1). Also in order to perform the disclosed performance evaluation of the QAM .

6.	Claims 37, 49, 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clevorn (U.S. 2013/0127558).
	With respect to claim 37 Clevorn discloses: A method for modulating data for transmission ([0028]-[0034], first half of [0100] e.g. method performed by the device (transmitter network entity) of Fig. 13) over a communication channel to a receiver network entity ([0054] e.g. over a wireless channel and receiver network entity of [0035]-[0045], [0075], second half of [0100]), the method being performed in a transmitter network entity (the transmitter network entity of the first half of [0100] Fig. 13 and [0054]) and comprising the step of: modulating data in accordance with a modulation scheme (e.g. modulation schemes of Fig.  5 or Fig. 6 or  Fig. 7 or 8  e.g. modulation scheme 401 [0087],  modulation scheme 501 [0089], modulation scheme 601 [0091] and modulation scheme 701 [0093]), the modulation scheme comprising a first set of constellation points respectively representing only one bit sequence (Fig. 5 all the constellation points of 401 represent one bit sequence except points 413, 425, 437, 449 which represent two bit streams (413 and 409, 425 and 421, 437 and 433, 449 and 445). Similar analysis to Fig. 6.  Fig. 7 all the constellation points of 601 represent only one bit sequence except points 405, 423, 437, 449  (onto which 409, 421, 433, 445 are respectively mapped as described in at least [0091]. Fig. 8, similar analysis all the constellation points except 405, 423, 437, 449 [0093]) and a second set of constellation points respectively representing two different bit sequences (Fig. 5, points 413, 425, 

With respect to claim 49 Clevorn discloses: A method for demodulating signals received over a communication channel from a transmitter network entity (as performed by the receiver network entity of the second half of [0100] also refer to [0054], [0035]-[0045]), the method being performed in a receiver network entity (Fig. 13 second half of [0100] and [0054]) and comprising the steps of: determining a modulation scheme used by the transmitter network entity ([0075], second half of [0100] in order to perform the inverse of Fig. 5, or 6 or 7 or 8 the receiver network entity must know the modulation scheme used by the transmitter network entity), wherein the modulation scheme comprises a first set of constellation points respectively representing only one bit sequence and a second set of constellation points respectively representing two different bit sequences ((Fig. 5 all the constellation points of 401 represent one bit sequence except points 413, 425, 437, 449 which represent two bit streams (413 and 409, 425 and 421, 437 and 433, 449 and 445). Similar analysis to Fig. 6. Fig. 7 all the constellation points of 601 represent only one bit sequence except points 405, 423, 437, 449  (onto which 409, 421, 433, 445 are respectively mapped as described in at least [0091]. Fig. 8, similar analysis all the constellation points except 405, 423, 437, 449 [0093]. Fig. 7 [0091] point 405 represents the different bit sequences of 405 and 409 and so on [0072] description of related Fig. 3. Fig. 8 [0093] point 405 represents the different bit sequences of 405, 409, 413 and 417); and demodulating received signals in accordance with the 

With respect to claim 52, Clevorn discloses: wherein the signals are received in an uplink reception (lines 4-8 of [0054] and [0100] where the demodulator is part of a base station and received signals are received in an uplink reception (from a mobile)).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 38-39, 41-42, 48, 52-53, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. “Transmitting with Fewer Constellation Points” 11/2011, The 2011 Military Communications Conference, in view of Eliaz et al. (U.S. 2014/0269861).

discussed in the rejection of claim 37 above including a (simulated) transmitter network entity shown on the upper portion of Fig. 1 and section IV).
	Peng et al. do not disclose: the transmitter network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the transmitter network entity to:
	In the field of implementing communication using signal constellations, Eliaz et al. disclose: a network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the transmitter network entity to: (lines 1-10 of [0033] refer to the disclosed processor and memory where the processor executes first lines of code and functions as a first “circuit”, second lines of code and functions as a second “circuit”. Also [0034] where a transmitter network entity is shown to the left of the channel 107).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmitter network entity of Penh et al. to comprise a processor and memory  (implementing circuity) as taught by Eliaz et al. to use physical electronic components to produce a physical implementation of the transmitter network entity (e.g. base station or mobile device) of Peng et al. (Eliaz et al. [0034]-[0035]). 

With respect to claim 39, modified Peng et al. disclose:  wherein when all of the constellation points of the modulation scheme are plotted on a constellation diagram, the constellation points resemble a rectangle with removed corners (as shown in Fig. 2).


With respect to claim 42, neither one of modified Peng et al. or Eliaz et al. disclose: wherein each constellation point in the first set represents the same bit sequence as for a corresponding constellation point of a square Quadrature Amplitude Modulation (QAM) scheme.
	However one of ordinary skill in the art before the effective filing date of the claimed invention familiar with all the possible square 64 QAM modulation bit mappings would have recognized that the 16 constellation points of Fig. 2 of Peng  et al. which correspond to one labeling bit vector (sequence) represent the same bit sequence as for a corresponding constellation point of a square Quadrature Amplitude Modulation (QAM) scheme (of the possible QAM schemes available when mapping the 6-bit values to constellation points). Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each constellation point of the first set represents the same bit sequence as for a corresponding constellation point of a square Quadrature Amplitude Modulation (QAM) scheme.

With respect to claim 48, modified Peng et al. disclose:  wherein the transmission is an uplink transmission (approximate middle of [0034] of Eliaz et al. case when the transmitter network entity is a mobile device and the receiver network entity is a base station (for example)).

	Peng et al. do not disclose: an uplink.
In the field In the field of implementing communication using signal constellations, Eliaz et al. disclose: an uplink ([0034] where the receiver is a base station and the transmitter is a mobile device, then the signals received by the base station are uplink reception signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the receiver network entity as a base station (and the transmitter network entity as a mobile device) based on the teachings of Eliaz et al. so as a matter of implementing the receiver network entity an  transmitter network entity as known and suitable wireless communication entities.

With respect to claim 53 Peng et al. disclose the claimed subject matter (as 
discussed in the rejection of claim 49 above including a (simulated) receiver network entity shown on the lower portion of Fig. 1 and section IV).
	Peng et al. do not disclose: the receiver network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the receiver network entity to:
	In the field of implementing communication using signal constellations, Eliaz et al. disclose: a network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the transmitter network entity to: (lines 1-10 of [0033] refer to the disclosed processor and memory where the processor executes 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the receiver network entity of Penh et al. to comprise a processor and memory  (implementing circuity) as taught by Eliaz et al. to use physical electronic components to produce a physical implementation of the receiver network entity (e.g. receiver is a base station or mobile device) of Peng et al. (Eliaz et al. [0034]-[0035]).

Claim 56 is rejected based on the rationale used to reject claim 52 above.

10.	Claims 38-44, 48, 53, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Clevorn (U.S. 2013/0127558) in view of Eliaz et al. (U.S. 2014/0269861).
	With respect to claim 38, Clevorn. disclose the claimed subject matter (as 
discussed in the rejection of claim 37 above including a transmitter network entity shown in Fig. 13 and implemented in a base station or mobile as described in [0054].
	Clevorn does not disclose: the transmitter network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the transmitter network entity to:
	In the field of implementing communication using signal constellations, Eliaz et al. disclose: a network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the transmitter network entity to: (lines 1-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the transmitter network entity of Clevorn to comprise a processor and memory  (implementing circuity) as taught by Eliaz et al. to use physical electronic components to produce a physical implementation of the transmitter network entity (e.g. base station or mobile device) of Clevorn (Eliaz et al. [0034]-[0035]) using the known and suitable components disclosed by Eliaz et al. 

With respect to claim 39, modified Clevorn discloses:  wherein when all of the constellation points of the modulation scheme are plotted on a constellation diagram, the constellation points resemble a rectangle with removed corners (as shown in any of Fig. 5-8).

With respect to claim 40 modified Clevorn discloses: wherein there is one corner point missing for each corner, in the constellation diagram, to make complete rectangle (refer to any one of  Fig. 5-7).

With respect to claim 41, modified Clevorn discloses: wherein there are three corner points missing for each corner, in the constellation diagram, to make complete rectangle (as shown in Fig. 8).


With respect to claim 43, modified Clevorn discloses wherein for each constellation point in the second set, a first bit sequence is the same bit sequence as for the corresponding square QAM scheme and a second bit sequence represents a constellation point of the square QAM scheme which is not present in the modulation scheme (Fig. 5, 6, 7 and Fig. 8 with the principles of the constellation design of Fig. 3 as compared to the constellation of Fig. 2 applied. For example Fig. 5-6 each constellation point of the second set (constellation points with two bit patterns mapped thereto) is mapped to the same bit sequence of the original square QAM. For example Fig. 7 each constellation point of the second set (405, 423, 437, 449) is mapped to the same bit sequence of the original square QAM scheme (bit sequences of 405, 423, 437, 449) and a second bit sequence of 409, 421, 433, 445 which are not present in the 60QAM3 scheme of Fig. 7. Similar analysis applied to the 52QAM1 of Fig. 8 where 405 comprises the bit sequence of 405 and the bit sequences of 413, 409, 417 and so on regarding the other points of the second set (423, 457, 459).



With respect to claim 48, modified Clevorn. disclose:  wherein the transmission is an uplink transmission (lines 4-8 of [0054] and [0100] case when modulator is part of the mobile then the transmission is an uplink transmission).

With respect to claim 53 Clevorn discloses the claimed subject matter (as 
discussed in the rejection of claim 49 above including a receiver network entity of [0100] part of base station or mobile (lines 4-8 of [0054])).
	Clevorn does not disclose: the receiver network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the receiver network entity to:
	In the field of implementing communication using signal constellations, Eliaz et al. disclose: a network entity comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the transmitter network entity to: (lines 1-10 of [0033] refer to the disclosed processor and memory where the processor executes first lines of code and functions as a first “circuit”, second lines of code and functions as a second “circuit”. Also [0034] where a receiver network entity is shown to the right of the channel 107).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the receiver network entity of Clevorn to 

Claim 56 is rejected based on the rationale used to reject claim 52 above.

11.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. “Transmitting with Fewer Constellation Points” 11/2011, The 2011 Military Communications Conference, in view of Eliaz et al. (U.S. 2014/0269861) and further in view of Zehavi (U.S. 8,085,865).
	With respect to claim 46, neither one of modified Peng et al. or Eliaz et al. disclose: further comprising instructions that, when executed by the processor, cause the transmitter network entity to signal  to the receiver entity the modulation scheme being used.
	In the field of using different modulation schemes for communication, Zehavi discloses causing a transmitter network entity to signal  to a receiver entity the modulation scheme being used (column 9, lines 52-56, 61-65 also column 10, lines 24-32 describing the receiver using the signaled modulation format to perform demodulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of modified Peng et al. to cause the transmitter network entity of Peng et al. to signal  to a receiver entity the .

12.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Clevorn (U.S. 2013/0127558) in view of Eliaz et al. (U.S. 2014/0269861) and further in view of Zehavi (U.S. 8,085,865).
	With respect to claim 46, neither one of modified Clevorn or Eliaz et al. disclose: further comprising instructions that, when executed by the processor, cause the transmitter network entity to signal  to the receiver entity the modulation scheme being used.
	In the field of using different modulation schemes for communication, Zehavi discloses causing a transmitter network entity to signal  to a receiver entity the modulation scheme being used (column 9, lines 52-56, 61-65 also column 10, lines 24-32 describing the receiver using the signaled modulation format to perform demodulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of modified Clevorn to cause the transmitter network entity of Clevorn  to signal  to a receiver entity the modulation scheme being used so that the receiver network entity of Clevorn  knows which one of the modulation schemes of Fig. 5-8 the transmitter network entity transmits . 


13.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. “Transmitting with Fewer Constellation Points” 11/2011, The 2011 Military Communications Conference, in view of Eliaz et al. (U.S. 2014/0269861) and further in view of Kim et al. (U.S. 2006/0159120).
	With respect to claim 47, neither one of modified Peng et al. or Eliaz et al. disclose: further comprising instructions that, when executed by the processor, cause the transmitter network entity to determine the modulation scheme to be used, which comprises to receive a signal indicating the modulation scheme to use.
	In the field of determining a modulation  scheme to be used (from among modulation schemes), Kim et al. disclose: causing a transmitter network entity to determine a modulation scheme to be used, which comprises to receive a signal indicating the modulation scheme to use ([0063] at least step 706 also refer to Fig. 4 and [0056]-[0057] for selection of modulation scheme based on observed SNR and PER objective).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of modified Peng et al. to cause the transmitter network entity to receive a signal indicating the modulation scheme to use as sent from the receiver network entity that selects the modulation 

14.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Clevorn (U.S. 2013/0127558) in view of Eliaz et al. (U.S. 2014/0269861) and further in view of Kim et al. (U.S. 2006/0159120).
	With respect to claim 47, neither one of modified Clevorn or Eliaz et al. disclose: further comprising instructions that, when executed by the processor, cause the transmitter network entity to determine the modulation scheme to be used, which comprises to receive a signal indicating the modulation scheme to use.
	In the field of determining a modulation  scheme to be used (from among modulation schemes), Kim et al. disclose: causing a transmitter network entity to determine a modulation scheme to be used, which comprises to receive a signal indicating the modulation scheme to use ([0063] at least step 706 also refer to Fig. 4 and [0056]-[0057] for selection of modulation scheme based on observed SNR and PER objective).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of modified Clevorn to cause the transmitter network entity to receive a signal indicating the modulation scheme to use as sent from the receiver network entity that selects the modulation scheme based on SNR and error rate objective (e.g. based on the performance graph of Fig. 9-12 of Clevorn).

51 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. “Transmitting with Fewer Constellation Points” 11/2011, The 2011 Military Communications Conference, in view of Zehavi (U.S. 8,085,865).
	With respect to claim 51, Peng et al. do not disclose: wherein the step of determining a modulation scheme comprises receiving a signal indicating the modulation scheme being used.
	In the field of using different modulation schemes for communication, Zehavi discloses of determining a modulation scheme comprises receiving a signal indicating the modulation scheme being used (column 9, lines 52-56, 61-65 also column 10, lines 24-32 describing the receiver using the signaled modulation format to perform demodulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of Peng et al. to cause the transmitter network entity of Peng et al. to signal  to a receiver entity the modulation scheme being used so that the receiver network entity of Peng et al. knows whether the transmitter network entity transmits signals using the 36 point constellation or the 64 QAM constellation.(to implement a corresponding demodulation / decoding operation).

16.	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Clevorn (U.S. 2013/0127558) in view of Zehavi (U.S. 8,085,865).
	With respect to claim 51, Clevorn does not disclose: wherein the step of determining a modulation scheme comprises receiving a signal indicating the modulation scheme being used.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions of Clevorn to cause the transmitter network entity of Clevorn to signal  to a receiver entity the modulation scheme being used so that the receiver network entity of Clevorn  knows which one of the modulation schemes of Fig. 5-8 the transmitter network entity transmits signals with in order to use the appropriate decision thresholds or decision probabilities (Clevorn e.g. [0075]). 

17.	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. “Transmitting with Fewer Constellation Points” 11/2011, The 2011 Military Communications Conference, in view of Eliaz et al. (U.S. 2014/0269861) and further in in view of Zehavi (U.S. 8,085,865).
	Claim 55 is rejected based on the rationale used to reject claim 51 above (rejection numbered 11).

18.	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Clevorn (U.S. 2013/0127558) in view of Eliaz et al. (U.S. 2014/0269861) and further in in view of Zehavi (U.S. 8,085,865).
Claim 55 is rejected based on the rationale used to reject claim 51 above (rejection numbered 12).

Allowable Subject Matter
19.	Claims 45, 50, 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clevorn “Simple Peak-to-Average Power Ratio Reduction by Non-Regular Signal Constellation Sets”, 9/2012, 2012 IEEE 23rd International Symposium on Personal, Indoor and Mobile Radio Communications - (PIMRC), pp. 1-6.
Entire document is relevant.

Contact Information
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633